Title: To Benjamin Franklin from George Wythe, 23 June 1766
From: 
To: 


Sir.
[June 23, 1766]
If our attorney gen[eral shall become speake]r of the house of burgesses, and thereby h[is post is vacant, as in] all probability will be the case, the govern[or will propose me] to succeed him; and that recommendation, I [am very sure] will be more effectual, were some of those great per[sons] to whom it must be addressed, to know that such a promotion would be in any degree pleasing to doctor Franklin. If you incline to honour me with your patronage in this competition, you will perhaps be partly instrumental in producing that rare phaenomenon a contented mind, at least in the article of fortune; and you shall find an exception to that observation of Tacitus: “Beneficia eo usque laeta sunt, dum videntur exsolvi posse: uti multum antevenere, pro gratia odium redditur.”  I am Sir, Your most obedient servant.
G. Wythe.
Doctor Franklin.
 
Endorsed: Mr Wyth June 23. 1766
